Suit was brought in the county court by the Farmers Co-operative Manufacturing Company against C. W. Dupree, on a promissory note. Judgment was rendered for the defendant, and an appeal to the superior court was taken by B. H. Drake, as receiver for the Farmers. Co-operative Manufacturing Company. "When the case was called, defendant moved to dismiss the appeal on the ground that the receiver was no party to 'the action in the county court, and therefore had no right to enter the appeal, he not having been made a party at the time-the appeal was' entered and nothing, appearing on the *457face of the papers connecting him with the case in anyway. The motion was overruled, and the court allowed, an amendment making the receiver a party plaintiff,, over defendant’s objection that there was no proof of' his appointment as receiver and that no case was properly pending in court to which he could legally he made^ a party.
E. J. Reagan, for plaintiff in error.
T. E. Patterson, contra.